Exhibit 10.2
GUARANTY OF PAYMENT
          GUARANTY OF PAYMENT (this “Guaranty”), made as of November 10, 2010,
by AMB PROPERTY CORPORATION, a Maryland corporation, having an address at Pier
1, Bay 1, San Francisco, California 94111 (“Guarantor”), for the benefit of
JPMORGAN CHASE BANK, N.A., as Administrative Agent and J.P. MORGAN EUROPE
LIMITED, as Administrative Agent (collectively, the “Administrative Agent”) for
the banks (the “Banks”) that are from time to time parties to that certain
Fourth Amended and Restated Revolving Credit Agreement (the “Credit Agreement”),
dated as of the date hereof, among AMB Property, L.P. (the “Borrower”), the
banks listed on the signature pages thereof, the Administrative Agent, Bank of
America, N.A., as Syndication Agent, J.P. Morgan Securities LLC. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint
Bookrunners, PNC Bank, NA, The Bank of Nova Scotia and Wells Fargo Bank, N.A.,
as Documentation Agents, and Compass Bank, US Bank, NA and Union Bank, N.A., as
Managing Agents.
W I T N E S S E T H:
          WHEREAS, the Banks have agreed to make loans to Borrower in the
aggregate principal amount not to exceed Six Hundred Million Dollars
($600,000,000) or, in the event that Borrower exercises its rights pursuant to
Section 9.19 of the Credit Agreement, Eight Hundred Million Dollars
($800,000,000) (hereinafter collectively referred to as the “Loans”);
          WHEREAS, the Loans are and will be evidenced by (i) certain promissory
notes of Borrower made to each of the Banks, (ii) certain promissory notes of
Borrower made to each of the Designated Lenders, and (iii) certain promissory
notes of one or more Qualified Borrowers made to each of the Banks, in each case
in accordance with the terms of the Credit Agreement (collectively, the
“Notes”);
          WHEREAS, the Credit Agreement and the Notes and any other documents
executed in connection therewith are hereinafter collectively referred to as the
“Loan Documents”;
          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement;
          WHEREAS, Guarantor is the sole general partner of Borrower;
          WHEREAS, Borrower has executed the Qualified Borrower Guaranty as
contemplated by the Credit Agreement;
          WHEREAS, as a condition to the execution and delivery of the Loan
Documents, the Banks have required that Guarantor execute and deliver this
Guaranty of Payment; and
          NOW THEREFORE, in consideration of the premises and the benefits to be
derived from the making of the Loans by the Banks to Borrower and Qualified
Borrowers, and in order to induce the Administrative Agent, the Syndication
Agent, the Documentation Agents, the Joint Lead Arrangers and Joint
Bookmanagers, the Managing Agents and the Banks to enter into

 



--------------------------------------------------------------------------------



 



the Credit Agreement and the other Loan Documents, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees as follows:
          1. Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
Obligations of Borrower now or hereafter existing under the Notes and the Credit
Agreement, including in the event that the Borrower exercises its rights under
the Credit Agreement to increase the Facility Amount and including those
Obligations of Borrower under the Qualified Borrower Guaranty, for principal
and/or interest as well as any and all other amounts due thereunder, including,
without limitation, all indemnity obligations of Borrower thereunder, and any
and all reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred by the Administrative Agent and/or
the Banks in enforcing their rights under this Guaranty (all of the foregoing
obligations being the “Guaranteed Obligations”).
          2. It is agreed that the Guaranteed Obligations of Guarantor hereunder
are primary and this Guaranty shall be enforceable against Guarantor and its
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by the Administrative Agent or any of the
Banks against Borrower or its respective successors or assigns or any other
party or against any security for the payment and performance of the Guaranteed
Obligations and without the necessity of any notice of non-payment or
non-observance or of any notice of acceptance of this Guaranty or of any notice
or demand to which Guarantor might otherwise be entitled (including, without
limitation, diligence, presentment, notice of maturity, extension of time,
change in nature or form of the Guaranteed Obligations, acceptance of further
security, release of further security, imposition or agreement arrived at as to
the amount of or the terms of the Guaranteed Obligations, notice of adverse
change in Borrower’s financial condition and any other fact which might
materially increase the risk to Guarantor), all of which Guarantor hereby
expressly waives; and Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any of the
Banks against Borrower or its respective successors or assigns, any of the
rights or remedies reserved to the Administrative Agent or any of the Banks
pursuant to the provisions of the Loan Documents. Guarantor agrees that any
notice or directive given at any time to the Administrative Agent or any of the
Banks which is inconsistent with the waiver in the immediately preceding
sentence shall be void and may be ignored by the Administrative Agent and the
Banks, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Guaranty for the reason that such pleading or
introduction would be at variance with the written terms of this Guaranty,
unless the Administrative Agent has specifically agreed otherwise in a writing,
signed by a duly authorized officer. Guarantor specifically acknowledges and
agrees that the foregoing waivers are of the essence of this transaction and
that, but for this Guaranty and such waivers, the Administrative Agent and the
Banks would not make the requested Loan to the Borrower.
          3. Guarantor waives, and covenants and agrees that it will not at any
time insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshaling-of-assets or redemption laws, or right of

2



--------------------------------------------------------------------------------



 



homestead or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by Guarantor of its
obligations under, or the enforcement by the Administrative Agent or any of the
Banks of, this Guaranty. Guarantor further covenants and agrees not to set up or
claim any defense, counterclaim, offset, setoff or other objection of any kind
to any action, suit or proceeding in law, equity or otherwise, or to any demand
or claim that may be instituted or made by the Administrative Agent or any of
the Banks other than the defense of the actual timely payment and performance by
Borrower of the Guaranteed Obligations hereunder; provided, however, that the
foregoing shall not be deemed a waiver of Guarantor’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.
          4. The provisions of this Guaranty are for the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
and nothing herein contained shall impair as between Borrower and the
Administrative Agent and the Banks the obligations of Borrower under the Loan
Documents.
          5. This Guaranty shall be a continuing, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, all without notice or the further consent of
Guarantor:
     (a) any assignment, amendment, modification or waiver of or change in any
of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
     (b) any extension of time that may be granted by the Administrative Agent
to Borrower, any guarantor, or their respective successors or assigns, heirs,
executors, administrators or personal representatives; or
     (c) any action which the Administrative Agent may take or fail to take
under or in respect of any of the Loan Documents or by reason of any waiver of,
or failure to enforce any of the rights, remedies, powers or privileges
available to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, equity or otherwise, or any action on the part of
the Administrative Agent granting indulgence or extension in any form
whatsoever; or
     (d) any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of Borrower to the Administrative Agent and/or the Banks; or

3



--------------------------------------------------------------------------------



 



     (e) any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or
     (f) the application of any sums by whomsoever paid or however realized to
any amounts owing by Borrower to the Administrative Agent and/or the Banks under
the Loan Documents in such manner as the Administrative Agent shall determine in
its sole discretion; or
     (g) Borrower’s or Guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or Guarantor’s assets, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or Guarantor or any of the assets of any of them,
including, without limitation, (i) the release or discharge of Borrower or any
guarantor from the payment and performance of their respective obligations under
any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or any guarantor’s liability under this
Guaranty, resulting from the operation of any present or future provisions of
the Bankruptcy Code or other present or future federal, state or applicable
statute or law or from the decision in any court; or
     (h) any improper disposition by Borrower of the proceeds of the Loans, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see the proper disposition by Borrower of such proceeds.
          6. Guarantor agrees that if at any time all or any part of any payment
at any time received by the Administrative Agent from Borrower or Guarantor
under or with respect to this Guaranty is or must be rescinded or returned by
the Administrative Agent or any Bank for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of Borrower or
Guarantor), then Guarantor’s obligations hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence
notwithstanding such previous receipt by such party, and Guarantor’s obligations
hereunder shall continue to be effective or reinstated, as the case may be, as
to such payment, as though such previous payment had never been made.
          7. Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason of any payments or acts of performance by Guarantor in
compliance with the obligations of Guarantor hereunder, (ii) waives any right to
enforce any remedy which Guarantor now or hereafter shall have against Borrower
or any entity comprising same by reason of any one or more payment or acts of
performance in compliance with the obligations of Guarantor hereunder and
(iii) from and after an Event of Default (as defined in the Credit Agreement),
subordinates

4



--------------------------------------------------------------------------------



 



any liability or indebtedness of Borrower or any entity comprising same now or
hereafter held by Guarantor or any affiliate of Guarantor to the obligations of
Borrower under the Loan Documents. The foregoing, however, shall not be deemed
in any way to limit any rights that Guarantor may have pursuant to the Agreement
of Limited Partnership of Borrower or which it may have at law or in equity with
respect to any other partners of Borrower.
          8. Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:
     (a) as of the date hereof, Guarantor is the sole general partner of
Borrower;
     (b) based upon such relationships, Guarantor has determined that it is in
its best interests to enter into this Guaranty;
     (c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;
     (d) the benefits to be derived by Guarantor from Borrower’s access to funds
made possible by the Loan Documents are at least equal to the obligations
undertaken pursuant to this Guaranty;
     (e) Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the term hereof and
(i) Guarantor is organized and validly existing under the laws of the State of
Maryland, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;
     (f) to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely impair the
ability of Guarantor to perform its obligations under this Guaranty;
     (g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the Board
of Governors of the Federal Reserve System of the United States), order, writ,
judgment, decree, determination or award presently in effect having
applicability to Guarantor or the organizational documents of Guarantor the
consequences of which violation is likely to materially and adversely impair the
ability of Guarantor to perform its obligations under this Guaranty or
(ii) violate or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument to which Guarantor is a party, or by which Guarantor or any of
its property is bound, the consequences of which violation, conflict, breach or
default is likely to

5



--------------------------------------------------------------------------------



 



materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;
     (h) this Guaranty has been duly executed by Guarantor and constitutes the
legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;
     (i) no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained; and
     (j) Guarantor is not an “investment company” as that term is defined in,
nor is it otherwise subject to regulation under, the Investment Company Act of
1940, as amended.
          9. Guarantor and Administrative Agent each acknowledge and agree that
this Guaranty is a guarantee of payment and performance and not of collection
and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from Borrower under the provisions of any
Loan Document.
          10. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent elects to sell all the Loans or participations in the Loans
and the Loan Documents, including this Guaranty, the Administrative Agent or any
Bank may forward to each purchaser and prospective purchaser all documents and
information relating to this Guaranty or to Guarantor, whether furnished by
Borrower or Guarantor or otherwise, subject to the terms and conditions of the
Credit Agreement.
          11. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.
          12. The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.
          13. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements relating
to such subject

6



--------------------------------------------------------------------------------



 



matter and may not be modified, amended, supplemented or discharged except by a
written agreement signed by Guarantor and the Administrative Agent.
          14. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed stricken and
severed from this Guaranty and the remaining provisions and portions thereof
shall continue in full force and effect.
          15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
          16. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be addressed to such party at the address set forth below or to such other
address as may be identified by any party in a written notice to the others:

     
If to Guarantor
  AMB Property Corporation
 
  Pier 1, Bay 1
 
  San Francisco, California 94111
 
  Attn: Chief Financial Officer
 
  Telecopy Number: (415) 394-4001
 
   
With Copies of
   
Notices to Guarantor to:
  AMB Property Corporation
 
  Pier 1, Bay 1
 
  San Francisco, California 94111
 
  Attn: General Counsel
 
  Telecopy Number: (415) 394-4001
 
   
and to:
  DLA Piper LLP (US)
 
  203 North LaSalle Street, Suite 1900
 
  Chicago, Illinois 60601
 
  Attention: James M. Phipps, Esq.
 
  Telecopy Number: (312) 251-5735
 
   
If to the
   
Administrative Agent:
  JPMorgan Chase Bank, N.A.
 
  707 Travis Street, 6th Floor North
 
  Houston, Texas 77002
 
  Attn: Susan M. Tate
 
  Telecopy: (713) 216-2391
 
   
and to:
  JPMorgan Chase Bank, N.A.
 
  1111 Fannin Street, 10th Floor
 
  Houston, Texas 77002
 
  Attn: Loan and Agency Services
 
  Telecopy: (713) 750-2228

7



--------------------------------------------------------------------------------



 



     
and to:
  J.P. Morgan Europe Limited
 
  125 London Wall, Floor 9
 
  London EC2Y 5AJ, UK
 
  Attention:
 
  Telecopy Number: 0044 207 777 2360
 
   
With Copies of
   
Notices to
   
Administrative Agent:
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  4 Times Square
 
  New York, New York 10036
 
  Attn: Martha Feltenstein, Esq.
 
  Telecopy Number: (917) 777-2272

          Each such notice, request or other communication shall be effective
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section.
          17. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by Borrower or Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.
          18. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and the
Banks and their successors and permitted assigns.
          19. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent, nor excuse Guarantor from its obligations hereunder. Any
waiver of any such right or remedy to be enforceable against the Administrative
Agent must be expressly set forth in a writing signed by the Administrative
Agent.
          20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

8



--------------------------------------------------------------------------------



 



     (b) Any legal action or proceeding with respect to this Guaranty and any
action for enforcement of any judgment in respect thereof may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guaranty,
the Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and appellate courts from any thereof. The Guarantor irrevocably consents
to the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the Guarantor at its address for notices set forth
herein. The Guarantor hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction.
     (c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL
CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS
HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY AND THAT THE
LOANS MADE BY THE BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER
WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY
MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION,
THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN
CONSENT TO A NON-JURY TRIAL.
     (d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent that Guarantor may be joined in any action against Borrower
in connection with the Loan Documents and that recovery may be had against
Guarantor in such action or in any independent action against Guarantor (with
respect to the Guaranteed Obligations), without the Administrative Agent first
pursuing or exhausting any remedy or claim against Borrower or its successors or
assigns. Guarantor also agrees that, in an action brought with respect to the
Guaranteed Obligations in any jurisdiction, it shall be conclusively bound by
the judgment in any such action by the Administrative Agent (wherever brought)
against Borrower or its successors or assigns, as if Guarantor were a party to
such action, even though Guarantor was not joined as a party in such action.
     (e) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.

9



--------------------------------------------------------------------------------



 



          21. Notwithstanding anything to the contrary contained herein, this
Guaranty shall terminate and be of no further force or effect upon the full
performance and payment of the Guaranteed Obligations hereunder. Upon
termination of this Guaranty in accordance with the terms of this Guaranty, the
Administrative Agent promptly shall deliver to Guarantor such documents as
Guarantor or Guarantor’s counsel reasonably may request in order to evidence
such termination.
          22. All of the Administrative Agent’s rights and remedies under each
of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent.
          23. The Guarantor shall not use any assets of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Internal Revenue Code (the “Code”) to repay or
secure the Loan, the Note, the Obligations or this Guaranty. The Guarantor shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of any of its rights or interests (direct or indirect) in Borrower, or attempt
to do any of the foregoing or suffer any of the foregoing, or permit any party
with a direct or indirect interest or right in Borrower to do any of the
foregoing, if such action would cause the Note, the Loan, the Obligations, this
Guaranty, or any of the Loan Documents or the exercise of any of the
Administrative Agent’s or Bank’s rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Code (unless the Guarantor furnishes
to the Administrative Agent a legal opinion satisfactory to the Administrative
Agent that the transaction is exempt from the prohibited transaction provisions
of ERISA and the Code (and for this purpose, the Administrative Agent and the
Banks, by accepting the benefits of this Guaranty, hereby agree to supply
Guarantor all relevant non-confidential, factual information reasonably
necessary to such legal opinion and reasonably requested by Guarantor) or would
otherwise result in the Administrative Agent or any of the Banks being deemed in
violation of Sections 404 or 406 of ERISA or Section 4975 of the Code or would
otherwise result in the Administrative Agent or any of the Banks being a
fiduciary or party in interest under ERISA or a “disqualified person” as defined
in Section 4975(e)(2) of the Code with respect to an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code. The Guarantor shall indemnify and hold each of
the Administrative Agent and the Banks free and harmless from and against all
loss, costs (including attorneys’ fees and expenses), expenses, taxes and
damages (including consequential damages) that each of the Administrative Agent
and the Banks may suffer by reason of the investigation, defense and settlement
of claims and in obtaining any prohibited transaction exemption under ERISA
necessary in Administrative Agent’s reasonable judgment as a result of
Guarantor’s action or inaction or by reason of a breach of the foregoing
provisions by Guarantor.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date and year first above written.

            GUARANTOR:
AMB PROPERTY CORPORATION
      By:   /s/ Thomas Olinger        Name:   Thomas Olinger        Title:  
Chief Financial Officer     

          ACCEPTED:
 
        JPMORGAN CHASE BANK, N.A.,     as Administrative Agent    
 
       
By:
  /s/ Brenden M. Poc    
 
       
 
  Name: Brenden M. Poc    
 
  Title: Vice President    
 
        J.P. MORGAN EUROPE LIMITED,     as Administrative Agent    
 
       
By:
  /s/ Belinda Lucas    
 
       
 
  Name: Belinda Lucas    
 
  Title: Associate    

 



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT
(IMAGE) [f57313f5731302.gif]

     
State of California

County of San Francisco
  }

                     
On
  November 9, 2010   before me,   Christopher G. Visgilio, Notary Public ,      
 
                   
 
  Date       Here Insert Name and Title of the Officer        

     
personally appeared
  Thomas S. Olinger
 
   
 
  Name(s) of Signer(s)

  ,

     


(SEAL) [f57313f5731301.gif]
  who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Christopher G. Visgilio                         
Place Notary Seal Above
            Signature of Notary Public

         
 
  OPTIONAL    
 
       

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.

                  Description of Attached Document        
 
                Title or Type of Document: Guaranty of Payment      
 
                Document Date: Nov. 10, 2010   Number of Pages:                
 
 
               
Signer(s) Other Than Named Above:
                     

(IMAGE) [f57313f5731303.gif]
© 2007 National Notary Association • 9350 De Soto Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.NationalNotary.org Item #5907 Reorder: Call
Toll-Free 1-800-876-6827

